DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference or rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to applicant’s request for interview, applicant is invited to contact the Examiner to discuss the instant Office Action should applicant have any questions.  That stated, suggestions to overcome each rejection in this Office Action are presented below to assist in providing compact prosecution.
Claim Objections
Claim 19 objected to because of the following informalities:  
As to Claim 19,
The term “vales” on line 4 is objected to because this term contains a typographical issue. Originally filed Claim 19 stated “values” for the above term. As applicant has not indicated any amendments for this feature, the above term should be changed to “values.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 7, 12, 13, 15, 17, 18, 19, and 20, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 4,
The phrase “inductance and resistance” on line 2 is indefinite because applicant has already recited inductance and resistance in Claim 1, and the difference and relationship between these recitations is therefore unclear.  It is suggested to state “the inductance and resistance.”
As to Claim 5,
The phrase “cable length variation” on lines 2-3 is indefinite because applicant has already recited this feature in Claim 4, and the difference and relationship between the recitations is therefore unclear.  It is suggested to state “the cable length variation.”
As to Claim 6,
The phrase “estimating the parameter” on line 1 is indefinite.  Claim 1 is an apparatus claim and not a method claim, and Claim 1 does not recite a method step of “estimating.”  It is therefore unclear what step of estimating applicant is referencing with this phrase.  It is instead suggested to state “the processing equipment is further configured to estimate the parameter by using the corrected inductance and resistance values.”
As to Claim 7,
The phrase “estimating the parameter” on line 1 is indefinite.  Claim 1 is an apparatus claim and not a method claim, and Claim 1 does not recite a method step of “estimating.”  It is therefore unclear what step of estimating applicant is referencing with this phrase.  It is instead suggested to state “wherein the processing equipment is configured to estimate the parameter further includes outputting a binary indication whether the parameter is acceptable or unacceptable.”
As to Claim 12,
The phrase “cable length variation” on line 2 is indefinite because applicant has already recited this feature in Claim 11, and the difference and relationship between the recitations is therefore unclear.  It is suggested to state “the cable length variation.”
As to Claim 15,
The phrase “estimating a parameter of a gap between a location of sensing the inductance and the target by a lookup step” on lines 7-8 is indefinite. At issue here is that claim 15 is a method claim and thus recites method steps.  The above “lookup step” is indefinite because such a phrase is recited as a step in a method claim, but where it is unclear if this recitation is a method step in addition to the estimating step.  Applicant does not recite any features that are part of the lookup step, and therefore it is unclear how this feature should be treated.  To overcome this issue, it is suggested to amend Claim 15 in a similar manner to the amendments previously made to Claim 8.  
As to Claim 19,
The phrase “cable length variation” on line 2 is indefinite because applicant has already recited this feature in Claim 18, and the difference and relationship between the recitations is therefore unclear.  It is suggested to state “the cable length variation.”
As to Claims 5, 6, 13, 17, 18, 19, and 20,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Allowable Subject Matter
Claims 1, 3, 8, 10, 11, and 14 are allowed.
Claims 4, 5, 6, 12, 13, 15, and 17-20 are allowed upon overcoming the above noted 112 rejections.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1, 8, 15,
The primary reason for the allowance of claims 1, 8, and 15 is the inclusion of wherein the inductance model includes a first term giving a non-linear relationship between the parameter and inductance and applies experimentally determined first coefficients, and the resistance model includes a second term giving a non-linear relationship between the parameter and resistance and applies experimentally determined second coefficients. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858